Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 06/19/2019 in which claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crombez et al (hereinafter Crombez) (US 2015/0274027 A1).
As to claims 1 and 14-15, Crombez discloses a system comprising: 
a load in a vehicle (see Fig 1 parag [0012]); 
a battery (Fig 1, 101) electrically connected to the load; 
a power source (Fig 1, 103) electrically connected to the load; and 
a computer (see Fig 4, implicit) communicatively connected to the power source; 
wherein the computer is programmed to: 
reduce a voltage supplied by the power source to the load so that the battery discharges to supply power to the load (see parag [0013]); and 

As to claim 2, Crombez discloses the system of claim 1, wherein the battery is a low-voltage battery (Fig 1, 101, parag [0012]).
As to claim 3, Crombez discloses the system of claim 1, wherein the power source is a DC/DC converter supplied by a high-voltage battery (see Fig 1, 103, parag [0013]).
As to claim 4, Crombez discloses the system of claim 1, wherein the electrical quantity is one of a voltage of the load or a voltage of the battery (see Fig 5 flowchart).
As to claims 5 and 16, Crombez discloses the system of claim 1, wherein the computer is further programmed to, while the vehicle is movably operating, perform a minimal risk condition in response to a state of charge (SoC) of the battery falling below a SoC threshold (see Figs 4 & 5, abstract, parag [0008-0009]).
Allowable Subject Matter
Claims 6-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2012/077412 A1; US 2018/0029474 A1. US 2020/0177008 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        sept 01, 2021